DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 15, 19, 26, 30 objected to because of the following informalities:  
Regarding all claims, Applicant is reminded that all claim language is given its broadest reasonable interpretation (BRI), and specifically cautioned that merely giving a particular name to a component without clear further recitation of its specific functions/arrangements would generally be not considered further limiting if the component name does not refer to a specific well-established and defined structural term. For example, "phased regulator sections" will under BRI only require some form of power regulator circuit having the recited functions unless it is explicitly made clear what specific arrangement/structure is operated with reference to the phase, since the scope of the term itself does not appear to be specifically defined in the Specification and not a well-established standard term of art. Applicant is also cautioned that recitation of general connection to a group of components such as the PMIC, rather than specific connections to its specific structures such as particular regulators, may also be interpreted more broadly than what may have been intended since connection could be made to other components generally considered part of the overall PMIC (i.e. as drafted the battery could be directly connected to some other component generally considered part of the "PMIC" aside from a regulator input). See also rejections under 35 USC 112(b) below for cases where claim language would make scope of the claim indefinite. Applicant is generally advised to consider the suggested example claim drafting provided further below as example amendment that would more accurately and clearly claim some of the intended features.
Re claims 1, 8, 19, 30, it is recommended introduction of the drivers be amended to recite: "one or more s of drivers" or similar phrasing to correct grammar and avoid confusion when referring to the element later. It is also further advised that Applicant may want to consider further recitation to clearly recite whether it is the PMIC including one or more pairs of drivers or whether it is each phased regulator section including one or more pairs of drivers, and also it is strongly recommended that introduction of the corresponding switching devices which are actually driven by the drivers be provided or some similar context since a "driver" without context is confusing as to what kind of driver is being referred to.
Re claim 1, it is recommended the 4th paragraph be amended: "a power management integrated circuit (PMIC) with a plurality of phased regulator sections including one or more of a pair of drivers, the PMIC coupled to the internal battery through [[a]] the battery switch via an indirect battery voltage connection and wherein the plurality of phased regulator sections [[is]] are configured to be active sequentially at different phase durations on non-overlapping time intervals over a clock period;" to prevent potential antecedent basis issues and correct grammar (note the use of verb "are" appears to be more proper in this case when the limitation is describing each of the plurality of elements being different from each other which would become confusing if the limitations were to refer to a singular element being different from itself; note that leeway is already being given by interpretation of the limitation in light of the Specification, but if Applicant is concerned over the grammatical structure, then it would actually be more correct and recommended to refer to "each of the plurality of phased regulator sections" being switched with a different phase offset from the other phased regulator sections of the plurality). See also further suggested amendments below.
Re claim 8, 7-8th lines, it is recommended the claim be amended: "… wherein the plurality of phased are configured to be active sequentially at different phase durations on non-overlapping…" to correct grammar and minor errors. See also further suggested amendments below.
Re claim 19, 3rd to last line, and claim 30 4th to last line, it is recommended they similarly be amended: "… wherein the plurality of phased regulator sections [[is]] are configured to be active sequentially at different phase durations on non-overlapping…" to correct grammar. See also further suggested amendments below.
Re claims 15, 26, it is recommended the claims be amended: "…wherein for each of the one or more pairs of drivers, each driver of the pair of drivers is active sequentially at different phase durations" to correct grammar and prevent potential clarity issues/antecedent basis issues as to which drivers the limitation refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 19-20, 22-23, 25-28, 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note in general that claim recitation and suggestions are based mainly off Applicant's Figs. 3-4 and corresponding Specification describing arrangement and operation of the circuit disclosed as Applicant's inventive embodiment.
Re claim 4 (and claims dependent thereon), the scope of the claim is indefinite due to unclear scope of the recitation "wherein the common output voltage is generated by using a phased combination of two PMIC input voltages", which does not appear to be standard language for describing the functions of a PMIC (the term "PMIC" on its own also generally not referring to any specific circuit component relevant to the function), and does not otherwise make clear if it intends to require particular operation or particular arrangement of the plurality of phased regulator sections introduced earlier to achieve the recited function (see also Objection to claim 1 above regarding naming of components without actually limiting their function). Note that although claim language is interpreted in light of the Specification, mere presence of the phrase "phased combination" in the Specification with other disclosure in subsequent/various paragraphs which could provide example/description of how specific circuits operate in relation to the phrase does not serve to define the phrase itself unless the Specification explicitly states the phase is defined to require those specific operations. If Applicant intends for specific operation of circuit elements to be required, then it is necessary to explicitly recite such elements in such case, because the scope of the phrase otherwise cannot be clearly determined in the claim and in relation to the particular components/arrangement of the PMIC introduced. Without clear recitation of which basic components of the PMIC are operated/arranged for the function, as well as the manner in which the function is achieved, there are multiple potential interpretations for what would be meant by the recitation making it indefinite to those of ordinary skill in the art. For example, it is not clear from the current drafting if the "phased combination" is merely achieved by the presence of multiple phased regulator sections in the PMIC receiving input voltages, whether the limitation intends to refer to phased-offset operation of each regulator which has pairs of transistors receiving power and ground voltages, or refers to some other phase-offset signals, because the claim fails to provide any clear recitation of what actual circuit components are operating and how they are connected/operated to actually create a "phased combination". For purposes of examination, claim 4 will be interpreted as requiring the PMIC having one or more of the phase-offset regulators generally receiving two input voltages and one or more of the phase-offset regulators generally producing an output voltage (note also that as drafted naming the voltage "common output voltage" currently does not limit how it is "common" under BRI), and claim 5 generally requiring receiving of the specified voltages by one or more of the phase-offset regulators. It is recommended that Applicant consider the following suggested claim drafting as an example to clearly claim what appears to be the actual intended circuit arrangement and operation of claims 1, 3-5 based on Applicant's remarks, and also to address the other previously noted issues. Other similar language which explicitly recites the actual connection and operation of the regulator sections with the voltages as is explicitly disclosed in the Specification is otherwise recommended if the recitation is to be given weight with clear scope (i.e. common coupling of regulator outputs, different regulators receiving the two voltages and being operated with phase shift between regulator switching).

Suggested Amendment for claims 1, 3-5: 
A power distribution system comprising: 
an internal battery to function as an active energy source for a load; 
a battery switch coupled to the internal battery; 
a power management integrated circuit (PMIC) with a plurality of phased regulator sections, each of the plurality of phased regulator sections including one or more s of switch drivers, wherein one or more first phased regulator sections of the plurality of phased regulator sections are coupled to the internal battery through [[a]] the battery switch via an indirect battery voltage connection to receive a first voltage, and one or more second phased regulator sections of the plurality of phased regulator sections are directly coupled to the internal battery via a direct battery voltage connection distinct from the indirect battery voltage connection to receive a second voltage, 
wherein respective outputs of each of the plurality of phased regulator sections are coupled together to generate a common output voltage, wherein the one or more pairs of switch drivers of each of the plurality of phased regulator sections are  relative to the one or more pairs of switch drivers of the other phased regulator sections to provide a phased combination of the first voltage and the second voltage


Similar amendment would also be recommended for method claim 8 (with care being taken that the clarity of the operations/steps in many cases require the corresponding connection/arrangement of the components and specifying the corresponding component performing the step, and also to ensure the claim has the same effective scope).
Re claim 19 (and claims dependent thereon), the claim makes multiple recitations of “means for” and appears to attempt to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant is advised that invoking 35 USC 112(f) should be used to allow a placeholder term to require specific circuit structures disclosed in the Specification, not as a way to recite method steps as an apparatus claim since invoking 35 USC 112(f) replaces the means with corresponding structure. See also MPEP: 2181, Section III, regarding requirement for supporting disclosure to clearly link/associate the disclosed structure to the claimed function.
In particular, the Specification does not ever make explicit disclosure which portion of the circuit structure disclosed as being the inventive embodiment (Figs. 3-4) would correspond to each of the recited "means for". It is not clear from the disclosure if each of the last three "means for" recited in claim 19 refer to different structural elements or the same structure, since if it were to invoke the same structure it would appear inappropriate and confusing to introduce another "means for". If some or all of the "means for" are meant to refer to the PMIC, it is not clear if the "means for" would only require the more generic structure and/or connections shown in Fig. 3, or whether it requires the more specific circuit structures shown in Fig. 4. Additionally, the "means for regulating and combining" recites further structure of "a plurality of phased regulator sections", which normally would thereby result in 35 USC 112(f) not being invoked, though it is not clear if the regulator sections are sufficient to perform all the functions of the "means for regulating and combining". Therefore, considering the lack of clear guidance on what the specific structure that each "means for" should correspond to, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purposes of examination, claim 19 will be interpreted as essentially requiring the same limitations as method claim 8 (the means for thereby referring to the general PMIC or more specific components and electrical connections when recited). It is recommended that if Applicant wishes to continue to invoke 35 USC 112(f), that the claims be drafted to instead match apparatus claim 1, and that each "means for" be named to actually match its corresponding structure which it is meant to invoke. It is also recommended that the Specification can also be amended to explicitly specify what element each "means for" corresponds to explicitly to further make the correspondence clear. In general it is advised that if attempting to distinguish specific circuit components/arrangements from the prior art that it may be easier to simply recite the actual intended circuit structures rather than use 35 USC 112(f), but if 35 USC 112(f) is used, care should be taken to ensure that the corresponding structure invoked requires scope as specific as needed for distinguishing structure from the prior art. An example claim drafting that would more clearly invoke 35 USC 112(f) and correspond to the features of suggested amended claim 1 seen above may be as follows:

Suggested Claim 19:
An apparatus for distributing power from an internal battery as an active energy source, the apparatus comprising: 
means for switching battery connection, the means for switching battery connection coupled to the internal battery; 
means for managing power, comprising a plurality of phased regulating means, each of the plurality of phased regulating means including one or more pairs of switch driving means, wherein one or more first phased regulating means of the plurality of phased regulating means are coupled to the internal battery through the means for switching battery connection via an indirect battery voltage connection to receive a first voltage, and one or more second phased regulating means of the plurality of phased regulating means are directly coupled to the internal battery via a direct battery voltage connection distinct from the indirect battery voltage connection to receive a second voltage, 
wherein respective outputs of each of the plurality of phased regulating means are coupled together to generate a common output voltage, wherein the one or more pairs of switch driving means of each of the plurality of phased regulating means are configured to be active sequentially at different phase durations on non-overlapping time intervals over a clock period relative to the one or more pairs of switch driving means of the other phased regulating means to provide a phased combination of the first voltage and the second voltage.

Re claim 20 (and claims dependent thereon), the scope of the claims are indefinite due to unclear scope of the "means for" elements, for the same reasons as discussed regarding claim 19 above. For purposes of examination, claim 20 will be interpreted as referring to the PMIC being the means for providing the common output voltage. It is recommended the claims also be appropriately amended depending on the manner in which claim 19 is amended.
Re claim 30, second paragraph, the scope of the claim is indefinite due to unclear scope of the receiving step and limitations regarding structure and context for the direct and indirect battery voltage connections relative to the plurality of phased regulator sections. Without clarification of what the direct and indirect battery voltage connections are relative to (i.e. the PMIC or the phased regulator sections), it is unclear and potentially misleading how the connection is "indirect" (as drafted it may incorrectly sound like there is an indirect connection between the battery switch and the battery rather than the battery switch creating indirect connection between battery and PMIC), and the direct connection essentially has no weight (since there is no limitation as to what is directly connected to the battery). Failure to clarify these issues may also potentially raise written description issues under 35 USC 112(a). Although the preamble has been previously corrected, it is recommended that the second paragraph be amended to match the manner in which method claim 8 is amended to clarify the meaning/scope of the direct and indirect voltage connections in relation to the PMIC or phased regulator sections as appropriate, and also to consider the overall suggested example amendment discussed above with respect to claims 1 and 8. For purposes of examination, claim 30 will be interpreted as requiring essentially the same further limitations as method claims 8 and 12 until clarified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 12, 14-17, 19, 23, 25-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frith (US2006/0022640) in view of Tan (US2014/0042812).
Re claim 1, Frith teaches a power distribution system (see Frith: Fig. 4) comprising: 
an internal battery (re-chargeable battery <10>) to function as an active energy source for a load (see Frith: [0003], [0066], Fig. 4 regarding load regulator <25a> used to supply a corresponding load); 
a battery switch (transistor <Mb> of battery charger circuit <14>, see Frith: [0065], Fig. 4) coupled to the internal battery; 
a power management integrated circuit (PMIC) (load regulator <25a>; see Frith: [0023], [0043-0044] regarding implementation of the regulator as part of an integrated chip) with a plurality of phased regulator sections (see Frith: [0008], [0083], Figs. 2a-h, 4, 8 regarding dual-input load regulator <25a> of Fig. 4, i.e. having two regulator sections for each input, also being able to be implemented using equivalent regulator topologies such as shown in Figs. 2a-h; note the term "phased regulator section" does not appear to be a defined term of art, and is interpreted as only requiring a power regulator or similar until further details are recited as discussed below regarding Tan) including one or more of a pair of drivers (see Frith: [0008], [0066-0067], Figs. 2a-h, 4 regarding corresponding switch-mode control circuitry for driving the respective transistors for each regulator topology), the PMIC coupled to the internal battery through a battery switch via an indirect battery voltage connection (see Frith: [0065], Fig. 4 regarding connection of regulator <25a> to battery <10> via rail <PSR1> and transistor <Mb>); and 
a direct battery voltage connection directly coupling the internal battery to the PMIC (see Frith: [0067], Fig. 4 regarding battery <10> directly connected to regulator <25a> via rail <PSR2>), and wherein the direct battery voltage connection is distinct from the indirect battery voltage connection (see Frith: [0065-0067], Fig. 4). See Frith: [0003], [0008], [0023], [0065-0076], [0083], Figs. 2a-h, 4-9.
Frith further suggests that the dual input regulator may use combination of other regulator topologies to provide combined power from two inputs (see Frith: [0083], Figs. 4, 8), and further discloses other common regulator topologies are known and suitable, such as buck switching converters where the diode is replaced by appropriately switched pass transistors (see Frith: [0008], Fig. 2c), but does not explicitly depict implementation using such topology or disclose providing plurality of phased regulator sections configured to be active sequentially at different phase durations on non-overlapping time intervals over a clock period (i.e. having phase shifted switching operation as understood in light of the Specification). Tan, however, teaches that it is known in the art of power supply conversion circuits for electronic devices using switched regulators for buck converters having respective pair of drivers, for the power supply arrangement to provide plurality of buck converters receiving respective input voltage and connected together and switched with different phase offsets relative to each other to provide a combined output voltage (see Tan: [0002], [0012], [0028-0029], [0032], [0035-0037], Figs. 3, 4 regarding known power supply switching arrangement using plurality of buck converters to produce combined output with phase shifted switching between converters). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and implement the load regulator <25a> of Frith to include multiple phase-shifted buck regulator circuits to produce common regulated output voltage from respective input source voltages as taught by Tan, for purposes of providing known equivalent power regulator means for providing combined regulated output voltage from multiple input voltages (see Frith: [0008], [0083], Figs. 2a-h, 4, 8; see Tan: [0028-0029], [0032], [0035-0037], Figs. 3-4) and also for purposes of allowing for the power regulators converting power from a source to effectively providing an overall higher switching frequency, better thermal distribution across multiple converters, and power quality as applied to the common output (see Tan: [0037]).
Re claims 3-5, as best understood, Frith in view of Tan teaches the power distribution system of claim 1, wherein the PMIC is configured to generate a common output voltage (see Frith: [0066-0067], Fig. 4 regarding output line of regulator <25a>; note that naming the element "common" does not provide any further limitation without specific recitation of how/what it is common to); wherein the common output voltage is generated by using a phased combination of two PMIC input voltages (see Tan: [0032], [0035-0037], Figs. 3-4, and discussion of claim 1 above regarding details of combination, and operation of regulators' switching with phase offset; see also rejection under 35 USC 112(b) above regarding interpretation and recommended clarification of claim language); wherein the phased combination of two PMIC input voltages comprises a first voltage at the direct battery voltage connection and a second voltage at the indirect battery voltage connection (see Frith: [0065-0068] and also discussion of claim 1 above regarding regulator <25a> having respective regulators receiving inputs from <PSR1> and <PSR2>; note issues discussed under 35 USC 112(b) and that the claim as drafted does not actually require specific arrangement of respective phased regulator sections to receive the separate voltages and then to have the respective regulators operate with phase shift relative to each other).
Re claim 8, Frith in view of Tan teaches a method for distributing power (see Frith: Fig. 4) from an internal battery (Frith: re-chargeable battery <10>) as an active energy source, comprising: 
receiving a battery voltage from the internal battery at a power management integrated circuit (PMIC) (load regulator <25a>; see Frith: [0023], [0043-0044] regarding implementation of the regulator as part of an integrated chip) through a direct battery voltage connection between the internal battery and the PMIC (see Frith: [0067], Fig. 4 regarding battery <10> directly connected to regulator <25a> via rail <PSR2>), wherein the PMIC comprises a plurality of phased regulator sections (see Frith: [0008], [0083], Figs. 2a-h, 4, 8 regarding dual-input load regulator <25a> of Fig. 4, i.e. having two regulator sections for each input, also being able to be implemented using equivalent regulator topologies such as shown in Figs. 2a-h; note the term "phased regulator section" does not appear to be a defined term of art, and is interpreted as only requiring a power regulator or similar until further details are recited) including one or more of a pair of drivers (see Frith: [0008], [0066-0067], Figs. 2a-h, 4 regarding corresponding switch-mode control circuitry for driving the respective transistors for each regulator topology), wherein the plurality of phase regulator sections is configured to be active sequentially at different phase durations on non-overlapping time intervals over a clock period (see Frith: [0008], [0083], Figs. 2a-h, 4, 8; see Tan: [0028-0029], [0032], [0035-0037], Figs. 3-4; and discussion of claim 1 above regarding details of combination and obviousness of implementation using multiple buck converters for converting an input voltage to a combined output voltage, switched with relative phase shift between converters), and wherein the PMIC is also coupled to the internal battery through a battery switch (transistor <Mb> of battery charger circuit <14>, see Frith: [0065], Fig. 4) through an indirect battery voltage connection (see Frith: [0065], Fig. 4 regarding connection of regulator <25a> to battery <10> via rail <PSR1> and transistor <Mb>) such that the direct battery voltage connection is distinct from the indirect battery voltage connection (see Frith: Fig. 4); 
receiving a primary load voltage (voltage <Vsup> on rail <PSR1>, see Frith: [0065-0068], Fig. 4) from a power conditioner (bus regulator <12>, see Frith: [0065], Fig. 4); and 
regulating and combining the battery voltage and the primary load voltage using the plurality of phased regulator sections to generate a common output voltage (see Frith: [0066-0067], Fig. 4 regarding regulated output line of regulator <25a> from combining voltages from <PSR2> and <PSR1>; note that naming the element "common" does not provide any further limitation without specific recitation of how/what it is common to, nor is particular connection/operation of the regulators currently specified). See Frith: [0003], [0008], [0023], [0065-0076], [0083], Figs. 2a-h, 4-9; Tan: [0012], [0028-0029], [0032], [0035-0037], Figs. 3-4; and discussion of claim 1 above regarding similar limitations and details of combination. 
Re claims 12, 14-17, Frith in view of Tan teaches the method of claim 8, wherein the internal battery is charged from an external power supply through a battery switch (see Frith: [0003], [0065], Fig. 4 regarding battery being charged through charger circuit <14> transistor from external supplies <11>, <13>); wherein the primary load voltage is coupled to the battery switch (see Frith: [0065-0068], Fig. 4 regarding <Vsup> connected to transistor of charger circuit <14>); wherein the pair of drivers is active sequentially at different phase durations (see Tan: [0012], [0028-0029], Fig. 3 regarding each buck converter having transistors <N1,N2> switched alternately by respective drivers, i.e. sequentially at different phase durations); wherein each of the plurality of phased regulator sections includes a pair of transistors and an inductor (see Tan: [0028-0029], Figs. 3-4 regarding implementation of each buck converter having transistors <N1,N2> and inductor <Lout>; see discussion of claim 1 regarding details of combination); wherein the pair of transistors for each of the plurality of phased regulator sections is active sequentially at different phase durations (see Tan: [0012], [0028-0029], Fig. 3 regarding buck converter having transistors <N1,N2> switched alternately, i.e. sequentially at different phase durations).
Re claim 19, as best understood the claim is presently understood as reciting an apparatus for distributing power from an internal battery as an active energy source requiring essentially the same components operated in the same manner as recited in claim 8 (see rejection under 35 USC 112(b) above regarding clarity issues and interpretation of the claim, as well as recommended corrections), and is therefore rejected by Frith in view of Tan by the same reasoning applied to claim 8 above. 
Re claims 23, 25-28, as best understood, the further recited apparatus limitations essentially correspond to the further limitations recited in claims 12, 14-17, respectively, and are therefore rejected by the same reasoning applied above. See respective rejections above for details.
Re claim 30, as best understood the claim is presently understood as reciting a non-transitory computer-readable medium storing computer executable code, operable on a device comprising at least one processor and at least one memory coupled to the at least one processor, wherein the computer executable code comprises instructions for causing the at least one processor to perform steps for controlling a power distribution system to distribute power from an internal battery as an active energy source, using essentially the same components operated in the same manner as recited in claims 8 and 12 (see rejection under 35 USC 112(b) above regarding remaining clarity issues and interpretation of the claim), and is therefore rejected by Frith in view of Tan by the same reasoning applied to claims 8 and 12 above. Additionally, although Frith in view of Tan generally discloses controllers for operation of the circuitry (see Frith: [0020], [0065], Fig. 4; see Tan: [0035], Fig. 4), explicit implementation of controllers using processor executing programs stored in memory is not disclosed. Official Notice is hereby taken, however, that it is very well known in the art of electronic devices and power management circuits that electronic control circuits for the components be equivalently implemented using corresponding processors executing programs stored in memory, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frith in view of Tan to substitute the electronic controls of Frith in view of Tan, or provide additional process control circuitry, using processors executing programs stored in memory for purposes of providing well-known equivalent means for controlling an electronic circuit and components according to desired pre-determined behavior.

Claims 6-7, 9-11, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frith in view of Tan, as applied respectively above, further in view of Morroni (US2018/0150092).
Re claims 6-7, as best understood, Frith in view of Tan teaches the power distribution system of claim 5, and discloses power being supplied to various loads of the electronic device, but does not explicitly discuss providing additional regulator for further processing of the common output voltage from regulator <25a> (see Frith: [0003], [0065-0066], Fig. 4). Morroni, however, teaches that it is known in the art of power supply systems for electronic devices having various loads with different voltage requirements to further provide a voltage regulator (Morroni: PMIC <44>) coupled to receive common output voltage from regulators combining voltages from different rails; wherein, based on the common output voltage, the voltage regulator provides a plurality of output voltage rails to the load (see Morroni: [0038], [0040], Figs. 2, 4-5 regarding PMIC which acts as regulator to provide multiple regulated output voltage lines <52A-C> to various device loads based off combine voltage received from balancer <14> which acts to combine other voltage rails). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frith in view of Tan to incorporate the teachings of Morroni by providing additional regulator to receive combined output voltage from the PMIC for purposes of providing known circuit arrangement for subsequently generating multiple voltages for different device loads which may have different voltage requirements (see Morroni: [0038], [0040], Fig. 2; Frith: [0003]).
Re claims 9-11, 20, 22, as best understood, the further recited limitations essentially correspond to the limitations recited in claims 6-7, and are therefore rejected by the same reasoning applied above. See rejection of claims 6-7 above for details. Note the regulator generates multiple voltage outputs for a load as discussed above.

Response to Arguments
Applicant’s arguments filed 13 April 2022 have been considered but are not persuasive.
Regarding remarks on previous Objection to claims 15 and 26, see Objection to claim 1 above regarding why it is believed that presently it would be more grammatically correct for the limitation to use the verb "are" rather than "is" since the limitation appears intended to describe how each of the multiple phased regulator sections are active with phase offsets relative to each other. As noted in the Objection, if Applicant is particularly concerned with grammatical correctness, then it is actually recommended that the limitation would be more technically correct to refer to: "wherein the one or more pairs of switch drivers of each of the plurality of phased regulator sections are  relative to the one or more pairs of switch drivers of the other phased regulator sections" since the phase shift only has clear meaning with respect to switching timings rather than a general regulator and since the phase shift is relative to the other regulator components.
Regarding Applicant's arguments regarding rejection of claim 4 under 35 USC 112(b), Applicant's arguments are not persuasive. Although claim language is interpreted in light of the Specification, mere presence of the phrase "phased combination" in the Specification with other disclosure in subsequent/various paragraphs which could provide example/description of how specific circuits operate in relation to the phrase does not serve to define the phrase itself unless the Specification explicitly states the phrase is defined to require those specific set of operations and arrangements. The paragraphs cited by Applicant also all appear to disclose different features of the arrangement of Figs. 3-4 as well, and makes it even more apparent how merely referencing the phrase "phased combination" alone is insufficient to clearly determine exactly what structure and operation is meant to be required of the PMIC's components to achieve the desired result. Citation to such disclosure (for example paragraph [0037]) only serves as further examples of possible claim recitation which would actually explicitly and clearly describe how the specific phased regulator sections are likely supposed to be arranged and operated to achieve the intended function which as currently drafted would not be clearly required. If the limitation of claim 4 were supposed to inherently require the specific circuit arrangements and operations in the disclosure with respect to the phased regulator sections, then explicitly claiming these circuit arrangements and operations should not be an issue.
Regarding Applicant's arguments regarding rejection of claim 19 under 35 USC 112(b), Applicant's arguments are not persuasive. Applicant's statement of what structures disclosed in the Specification could/are intended to correspond to the various means for does not resolve the issue that as drafted the claim language and the Specification provide no clear correspondence to what structure is meant to correspond with each means to those of ordinary skill. See MPEP: 2181, Section III, regarding requirement for supporting disclosure to clearly link/associate the disclosed structure to the claimed function. Additionally, it remains unclear even from Applicant's statement exactly how much of the structural detail disclosed for the circuits is meant to be required with the means for (such as whether a very general PMIC, whether general regulators, whether specific buck regulator circuit topology, whether specific connection with input and output voltages, are being required). Additionally, Applicant is again reminded that use of 35 USC 112(f) in an apparatus claim is effectively to require specific structure in the Specification with a corresponding generic placeholder, not a way to quickly turn a method claim into an apparatus claim, and such use is both confusing and would likely not have the same effective scope as the method limitations either. Applicant is recommended to consider the suggested claim drafting above, or just avoid use of 35 USC 112(f) altogether if explicit circuit components and arrangements are needed to distinguish from the prior art to begin with.
Regarding remarks concerning previous rejection of claim 30 under 35 USC 112(b), Applicant is advised that resolution of the issue required further amendment of the body of the claim as well, not just the preamble, which has not been addressed still.
Regarding arguments concerning prior art rejection of independent claims in view of Frith and Tan under 35 USC 103, Applicant's arguments are unpersuasive. First, it is noted that citation to specific circuit arrangements and operation of the circuit components in the Specification with respect to Figs. 3-4 are still not reflected in the claim language under broadest reasonable interpretation and as also explained in some of the rejections under 35 USC 112(b), and the claims need to explicitly recite details of such features to be given weight. Second, Applicant's arguments regarding disclosure of Tan do not address the portion of the disclosure which actually discussed use of multiple phase-shifted regulators as a known power supply circuit arrangement (see Tan: [0012], [0032], [0035-0037], Fig. 4 and the prior art rejection above for details) which was previously noted, but instead just discusses the general pulse-width-modulation (PWM) switch signals of Tan which would be a technique used in conjunction with the relative phase shifting of PWM signals when providing multiple regulators for combined output. Applicant does not appear to otherwise address this disclosure and its combination with Frith as a modification to include multiple regulators to provide known, efficient power regulator arrangement to convert input voltage to output voltage. Morroni is cited for teaching additional features not directed to the phase-offset regulators. Applicant's arguments also do not address the references in combination as they are or were previously applied in the rejection under 35 USC 103.
Applicant is generally advised to consider the suggested claim amendments and drafting provided above as example recitation to clearly require what appears to be the intended circuit arrangement and operation corresponding to the disclosed invention. Any arguable difference between the intended invention and the prior art would not even be relevant until the specific features have actually been explicitly claimed. Applicant is also advised to consider disclosure of Frith and similar cited prior art which teaches there are known arrangements where a battery may have a indirect connection to power supply/regulator circuits for load through a switch and a direct connection to power supply/regulator circuits for the load, and consider disclosure of Tan and similar regarding obviousness of providing multiple phase-shifted buck regulators with respective pairs of switches/drivers to provide efficient conversion of input voltage to regulated output, and disclosure of Luo (US2007/0241732) regarding multiple regulators having respective single switch/drivers but operated to simultaneously receive and combine voltages from multiple input sources by switching at different phase durations (the teachings of Luo thereby similar making obvious the independent claim limitations as currently drafted under broadest reasonable interpretation). If Applicant believes the disclosed invention would present a nonobvious combination of features over the prior art, then Applicant should amend the claims to clearly and explicitly claim the actual corresponding circuit components, arrangement/connection, and manner in which the specific relevant circuit components operate, and then provide explanation as to why the combination would not be obvious over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836